Exhibit 23(h)(5) under Form N-1A Exhibit 10 under Item 601/Reg. S-K TRANSFER AGENCY AND SERVICE AGREEMENT BETWEEN EACH OF THE FEDERATED FUNDS LISTED ON EXHIBIT A HERETO AND STATE STREET BANK AND TRUST COMPANY TABLE OF CONTENTS Page 1 Definitions 1 2 Terms of Appointment and Duties 3 3 Fees and Expenses 11 4. Representations and Warranties of the Transfer Agent 12 5. Representations and Warranties of the Fund 12 6. Wire Transfer Operating Guidelines/Article 4A 13 7. Data Access and Proprietary Information 14 8. Indemnification 16 9. Standard of Care/Limitation of Liability 17 10. Fund Confidential Information 18 11. Covenants of the Fund and the Transfer Agent 19 12. Termination of Agreement 20 13. Assignment and Third Party Beneficiaries 22 14. Subcontractors 22 15. Miscellaneous 23 16. Additional Funds 24 17. Limitation of Liabilities of Trustees and Shareholders of the Fund 24 EXHIBIT A Federated Funds EXHIBIT B Uncertificated Securities Account Control Agreement SCHEDULE A Federated Funds SCHEDULE 2.1 Service Level Standards SCHEDULE 2.2(f) AML Delegation SCHEDULE 2.2(g) Checkwriting Services Support SCHEDULE 2.2(h) Debit Card Services/ACH Transactions Support SCHEDULE 2.4 Functional Matrix SCHEDULE 3.1 Fees SCHEDULE 3.2 Out-Of-Pocket Expenses TRANSFER AGENCY AND SERVICE AGREEMENT AGREEMENT made as of the 1st day of July, 2004 (the “Agreement”), by and between each entity that has executed this agreement, as listed on the signature pages hereto, each company having its principal place of business at 5800 Corporate Drive, Pittsburgh, Pennsylvania15237, collectively, (the “Fund”), and STATE STREET BANK AND TRUST COMPANY, a Massachusetts trust company having its principal office and place of business at 225 Franklin Street, Boston, MA 02110 (the “Transfer Agent”).This Agreement shall be considered a separate agreement between the Transfer Agent and each Fund and references to “the Fund” shall refer to each Fund separately.No Fund shall be liable for the obligations of, nor entitled to the benefits of, any other Fund under this agreement. WHEREAS, the Fund is authorized to issue shares in separate series, with each such series representing interests in a separate portfolio of securities and other assets; WHEREAS, the Fund offers shares in various series, such series shall be named in the attached Schedule A which may be amended by the parties from time to time (each such series and all classes thereof, together with all other series and all classes thereof subsequently established by the Fund and made subject to this Agreement in accordance with Section 16, being herein referred to as a “Portfolio”, and collectively as the “Portfolios”); and WHEREAS, the Fund, on behalf of the Portfolios, desires to appoint the Transfer Agent as its transfer agent, dividend disbursing agent and agent in connection with certain other activities, and the Transfer Agent desires to accept such appointment. NOW, THEREFORE, in consideration of the mutual covenants herein contained, the parties hereto agree as follows: 1. Definitions “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations promulgated under the Securities Exchange Act. “Agreement” shall have the meaning ascribed thereto in the preamble to this Agreement. “AML” shall have the meaning ascribed thereto in Section 2.2(f) hereof. “AML Program” shall have the meaning ascribed thereto in Section 2.2(f) hereof. “Annual Report” shall have the meaning ascribed thereto in Section 2.5 hereof. “Applicable Law” shall have the meaning ascribed thereto in Section 2.1 hereof. “Bank” shall mean State Street Bank and Trust Company, acting in its capacity as a bank only for purposes of Section 6.8 hereof. “Board” shall have the meaning ascribed thereto in Section 2.1 hereof. “Boston Financial” shall have the meaning ascribed thereto in Section 14.1 hereof. “Chief Compliance Officer” shall have the meaning ascribed thereto in Section 2.5 hereof. “Custodian” shall have the meaning ascribed thereto in Section 2.1(A)(1) hereof. “Data Access Services” shall have the meaning ascribed thereto in Section 7.1 hereof. “Deconversion” shall have the meaning ascribed thereto in Section 12.2 hereof. “Delegated Duties” shall have the meaning ascribed thereto in Schedule 2.2(f) hereto. “Disclosure Documents” shall have the meaning ascribed thereto in Section 2.1(E)(4) hereof. “Distribution Payment Date” shall have the meaning ascribed thereto in Section 2.1(C)(1) hereof. “Fee Schedule” shall have the meaning ascribed thereto in Section 3.1 hereof. “Functional Matrix” shall have the meaning ascribed thereto in Section 2.4 hereof. “Fund” and “Funds” shall have the meanings ascribed thereto in the preamble to this Agreement. “Fund Confidential
